Citation Nr: 1316972	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) with an effective date of April 1, 1967.

2.  Entitlement to an effective date prior to March 6, 2004, for a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had verified active duty from May 1965 to March 1967, including service in Vietnam.  He was awarded the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case to the RO in June 2008 for clarification of the issues on appeal.  The issues on appeal have been recharacterized to reflect the responses received from the Veteran and his prior representative.

In February 2013, after to certification of the appeal to the Board, the Veteran's attorney, Darla J. Lilley, submitted a written notice of withdrawal of services.  In March 2013, the Board found good cause for withdrawal of representation had been shown and granted the motion for such representation to be withdrawn.  38 C.F.R. § 20.608 (2012).  In March 2013, VA also sent the Veteran a letter noting that his attorney had revoked representation and offering him other options for representation.  The Veteran has not appointed another representative (either VSO or attorney) to assist him in his claim.  Therefore, the Board is proceeding with the Veteran's claim as a pro se (unrepresented) claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that the Veteran is claiming a 100 percent rating for PTSD effective from April 1, 1967.  That disability is currently rated 70 percent.  He also appears to be claiming entitlement to a TDIU prior to March 6, 2004 (the current effective date of his TDIU award). 

Recent communications appear to advance claims of clear and unmistakable error (CUE) in prior rating decisions.  Specifically, the Veteran claims CUE in the initial June 1967 rating decision.  CUE is also claimed in July 1978 and January 1994 rating decisions (involving 1975 and 1991 claims for increase).  He contends that these rating decisions contained error because he has been marginally employed since his return from Vietnam as a result of injuries sustained during his combat service.  Further, he claims CUE in the January 1994 rating decision contending that the VA PTSD examination on which the denial was based was inadequate since the examiner did not review the Veteran's medical history or follow VA guidelines of evaluating PTSD (review of the July 1993 examination report shows the Veteran's claims file was not available for review).  The Veteran's CUE claims have not been adjudicated by the RO.  Since a finding of CUE in a prior rating decision or decisions may impact the effective date of a rating, it is arguable that the effective date issues now before the Board should be deferred pending an RO determination on the CUE claims. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to develop and adjudicate the Veteran's CUE claims involving the June 1967, July 1978 and January 1994 rating decisions.  He should be furnished notice of the determinations and furnished an appropriate supplemental statement of the case.  If the Veteran files a timely notice of disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that the Veteran may have the opportunity to perfect an appeal on the CUE issues (if he so desires) by filing a timely substantive appeal.  

2.  Thereafter, readjudicate the Veteran's earlier effective date claims.  Should the benefits sought on appeal remain denied, provide the Veteran with an SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

